Citation Nr: 1004123	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to August 
1976, and from December 1980 to January 2006.  He was born in 
1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in February 
2008; a transcript is of record.

Service connection is now in effect for Crohn's disease, 
rated as 10 percent disabling; and for residuals of right arm 
radial head fracture, residuals of right ankle fracture, 
residuals of Morton's neuroma of the left foot, hypertension, 
gastroesophageal reflux (GERD), and residual scar from 
removal of a ganglion cyst on the right wrist, each rated as 
noncompensably disabling.

In September 2008, the Board dismissed the issues of 
entitlement to service connection for Epstein-Barr Syndrome 
and for mitral valve prolapse.  The Board remanded the case 
on the then certified issue of entitlement to service 
connection for sinusitis.  After development, as requested by 
the Board, service connection was granted for the currently 
diagnosed respiratory disability, namely allergic rhinitis, 
and a noncompensable rating assigned therefor.  The claim for 
sinusitis continued to be denied, a Supplemental Statement of 
the Case (SSOC) was issued, and the case was returned for 
further appellate review on the evidence now of record. 


FINDING OF FACT

The Veteran has consistently exhibited recurrent X-ray and 
CT-scan evidence of sinusitis associated with rhinitis and 
other symptoms, which may reasonably be found to be of 
service origin.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran., sinusitis 
cannot be dissociated from his service-connected allergic 
rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, there is no need for further discussion of notice or 
development.

II.  Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The U.S. Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service connection is also warranted for a disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  

The U.S. Court of Appeals for the Federal Circuit held in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to determine whether lay 
testimony is credible in and of itself, and the Board may 
weigh the absence of contemporary medical evidence against 
lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Voluminous service treatment records are in the file for the 
Veteran's periods of service from October 1972 to August 
1976, and from December 1980 to January 2006.  He was 
repeatedly seen for a variety of respiratory complaints 
diagnosed as URI (upper respiratory infection); rhinitis; 
and, on at least two occasions, sinusitis (including 
confirmed by X-rays).

Private treatment records including several from M.M., M.D., 
in 2003, confirm the present and diagnosis of acute and 
chronic of maxillary and ethmoid sinusitis and otalgia.  X-
rays and computer tomography (CT) scans had confirmed the 
sinus findings.  Dr. M suggested that, if his symptoms 
persisted after certain medications, additional allergy 
testing might be helpful.

The Veteran has reported that he has essentially the same, 
ongoing and recurrent sinus symptoms at present, particularly 
when the weather changes.  Diagnosis in early 2004 was of 
mild chronic anterior ethmoid sinusitis, bilaterally.

On VA examinations soon after separation from service in 
February 2006, he was noted to be taking medications, 
including occasional nasal spray.  He described his current 
symptoms as occurring 3-4 times a month, and including nasal 
stuffiness.  These incidents did not seem to be seasonal or 
environmental.  He said that, before taking medication, he 
had more frequent nasal stuffiness and frontal headaches 
associated with sore throat and green nasal drainage.  His 
sinus X-rays were negative.  A diagnosis was made of allergic 
rhinitis, but the examiner concluded that there was 
insufficient clinical basis to diagnose sinusitis.  

On the one hand, the Board is aware of the Court's decision 
in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case 
which, like this one, concerned a disability that fluctuated 
in its degree of disability, e.g., a disorder might have 
"active and inactive stages" or was subject to remission 
and recurrence.  See also Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  Thus, 
the frequency, duration, and outbreaks of exacerbations must 
be addressed and the disorder should be considered, whenever 
possible, at a time when it is most disabling.  In this case, 
absent environmental or seasonable elements, it is unclear 
whether this would make a difference in the timing for 
scheduling an examination for the Veteran with regard to 
possible sinusitis. 

Because of the evidence in this case, and the basic question 
as to what is or is not present, the Board remanded the case 
for evidentiary development to include medical expert 
opinions.

The report of the VA special evaluation undertaken in May 
2009 is of record.  At that time the examiner, who had the 
aggregate evidence to review, noted that, throughout service 
and since, the Veteran had experienced symptoms to include 
nasal congestion, green nasal discharge which might develop 
some blood when he used Flonase, infraorbital pressure 
sensation, periorbital headache, and burning eyes.  
Medications (including in service) had included Flonase, 
Sudafed, Guaifenesin, and Entex when it was available.  In 
between the flare-ups he had minimal symptoms.  His last 
flare-up had been about a month before.  Sometimes chlorine, 
in the pool when he swam, also seemed to bring on symptoms.  

Examination showed tenderness to palpation in the sinus area.  
X-rays were taken of the sinuses which showed deviation of 
the nasal septum mildly leftward.  There was no current sign 
of inflammatory sinus disease, and the examiner opined that, 
while the Veteran clearly now exhibited chronic intermittent 
rhinitis, there was no current evidence to support the 
diagnosis of sinusitis.  However, that said, the examiner 
concluded that:

It is at least as likely as not this Veteran's 
current intermittent symptoms are of service 
origin.  His C&P exam in 2006 documented his in 
service medical treatment related to his nasal 
symptoms.  [Emphasis added.]

As a result of this assessment, service connection was 
granted for allergic rhinitis and a noncompensable rating 
assigned.

In analyzing this case, the Board notes that the courts have 
made it clear that, absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  On the other hand, the 
Board recognizes that the Court of Appeals for Veterans 
Claims has also held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

In this case, the Veteran's symptoms have been consistent in 
and since service, and, although they are not present at all 
times, they are certainly consistent when they are present.  
They have been variously diagnosed as allergic rhinitis and 
sinusitis, and the sinus involvement has been repeatedly 
confirmed by documented test findings including X-rays and 
CT-scans.  The mere absence of current X-ray findings in such 
a case does not significantly alter the overall disability 
picture.  As the recent medical expert opined, the Veteran' 
symptoms (by whatever name they are given at a given moment) 
are entirely consistent, chronic, combine elements of both 
allergic rhinitis and sinusitis, and are reasonably said to 
be of service origin.

While the Board finds no error in the decision to recently 
grant service connection for allergic rhinitis, there is 
ample evidence to raise a doubt in this case that sinusitis 
is part and parcel of that same disability picture, and as 
such cannot be dissociated therefrom.  This reasonable doubt 
is resolved in the Veteran's favor, and service connection is 
in order for allergic rhinitis with sinusitis.


ORDER

Service connection for sinusitis is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


